O’GORMAN, J.
Plaintiff’s daughter boarded an open northbound car operated by the defendant at Astor Place, and rode uptown as far as Ninety-First street on Madison avenue. She was-seated on the east end of the fourth seat from the rear. When the, car reached Ninety-First street she discovered that the car was on fire, particularly on the left side, about two rows of seats in front of her. The car was running fast, and proceeded for some distance-to Ninety-Second street, where it came to a sudden stop with a. violent jerk, which threw the young woman from her seat in the-car to the street. The flames were not extinguished until the car-stopped. To nonsuit the plaintiff upon this evidence was error. If this car was stopped by the motorman with a jerk so violent as to hurl a passenger from her. seat to the pavement, the occurrence-was plainly the result of his improper application of the motive power. Hassen v. Nassau R. R., 34 App. Div. 71, 53 N. Y. Supp. 1069; Dochtermann v. Brooklyn Heights R. R., 32 App. Div. 13, 52 N. Y. Supp. 1051. If the car came to a stop because of the fire which enveloped the car, the burden was upon .the defendant of explaining the accident so as to relieve itself from liability. Clarke v. Railroad, 9 App. Div. 51, 41 N. Y. Supp. 78; Seybolt v. Road, 95 N. Y. 562, 47 Am. Rep. 75.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.